  Case: 1:18-cr-00109-DRC Doc #: 171 Filed: 01/12/21 Page: 1 of 2 PAGEID #: 884




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                                   Case No. 1:18-cr-109
       v.                                          JUDGE DOUGLAS R. COLE

 SERGHEI VERLAN (2)
 PHYLLIS RICCI QUINCONES (3)
 IEVGEN KARIAKA (6)
 AKHLIDDIN KALONOV (7)
 JESSICA MARTIN (11),

              Defendants.

                                      ORDER

      This cause came before the Court for a Preliminary Pretrial Conference by

telephone on January 12, 2021, at 12:30 p.m. before Judge Douglas R. Cole. The

Government advised the Court that it is engaged in plea negotiations with

Defendants Verlan, Quincones, Kalonov, and Martin and that Defendant Kariaka is

still working through the voluminous discovery. The parties requested a 60-day

continuance to allow counsel for Verlan, Quincones, Kalonov, and Martin an

opportunity to continue plea negotiations and counsel for Kariaka to further review

the discovery and determine how to proceed. After discussion, the parties agreed to a

Telephone Status Conference on March 24, 2021, at 12:30 p.m. There were no

objections to the speedy trial clock being tolled through the next status conference.

      Therefore, the Court finds that the ends of justice served by granting the

continuance outweigh the best interest of the public and the Defendants in a speedy
  Case: 1:18-cr-00109-DRC Doc #: 171 Filed: 01/12/21 Page: 2 of 2 PAGEID #: 885




trial, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), as failure to grant the continuance

would prevent Defendants Verlan, Quincones, Kalonov, and Martin from exploring a

possible resolution of the matter and would prevent Defendant Kariaka from

reviewing the discovery and determining how to proceed, and thus would likely lead

to a miscarriage of justice. Based on the foregoing, the Court GRANTS the

continuance and also finds the period of time elapsing from January 12, 2021, until

March 24, 2021, is properly, and shall be, excluded from the speedy trial calculation.

      SO ORDERED.


January 12, 2021
DATE                                         DOUGLAS R. COLE
                                             UNITED STATES DISTRICT JUDGE




                                            2
